Citation Nr: 0716260	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for pterygium, left eye, 
operate recurrent (left eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970, including combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim for a compensable rating for his left eye 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007 written argument, the veteran's representative 
reported that the veteran's left eye disability had worsened 
and required further surgery.  As such, the Board has no 
discretion and must remand this matter to afford the veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
eye disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In addition, the veteran reports that he receives all his 
medical care at the San Juan, Puerto Rico, VA Medical Center.  
On remand, the RO should obtain records of his treatment at 
that facility, dated since April 2004.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the San Juan, 
Puerto Rico, VA Medical Center, dated 
since April 2004.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent and severity of his left eye 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated testing should 
be accomplished, and the examiner should 
report the veteran's corrected visual 
acuity and field of vision.  The examiner 
should also comment as to whether the 
veteran has marked interference with his 
employability due to his left eye 
disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

3.  Thereafter, the AMC should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


